Citation Nr: 9928250	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  96-31 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel




INTRODUCTION

The veteran had active service from July 1943 to December 
1945.  He died in November 1995.  The appellant has been 
recognized as his surviving spouse.  

In October 1986 the Board of Veterans' Appeals (Board) denied 
entitlement to VA disability compensation under 38 U.S.C.A. 
§ 351 (now 38 U.S.C.A. § 1151) for recurring osteomyelitis 
involving the right leg.  In June 1989 the veteran submitted 
additional information for the purpose of reopening his 
claim.  The claim was again denied, and he appealed from that 
decision.  In May 1991 the case was before the Board on the 
question of entitlement to benefits under 38 U.S.C.A. § 1151 
for osteomyelitis of the right knee, as well as other issues.  
The case was remanded by the Board for further action.  In 
March 1992 the Board returned the appeal for benefits under 
38 U.S.C.A. § 1151 to the regional office by letter, without 
appellate action due to a stay involving such cases pursuant 
to the decision of the United States Court of Appeals for 
Veterans' Claims in Gardner v. Derwinski, 1 Vet. App. 584 
(1991).  In March 1993 the other issues were remanded to the 
regional office.  The veteran died in November 1995 while his 
appeal was pending.  

In a February 1996 rating action service connection was 
denied for the cause of the veteran's death.  The appellant 
appealed from that decision.  In an August 1996 rating action 
benefits pursuant to 38 U.S.C.A. § 1151 based on 
osteomyelitis of the right knee for accrued purposes were 
again denied by the regional office.  The appellant also 
appealed from that decision.  

In April 1998 the case was again before the Board when 
entitlement to benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for additional disability of the veteran's 
right knee as a result of VA hospitalization and treatment 
was granted.  Appellate consideration of the remaining issue 
of entitlement to service connection for the cause of the 
veteran's death was deferred pending further action by the 
regional office.  Additional information was received by the 
regional office, and in March 1999 a supplemental statement 
of the case was issued to the appellant on the issue 
entitlement to service connection for the cause of the 
veteran's death.  The case is again before the Board for 
further appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the regional office.  

2.  The veteran died in November 1995.  The certified death 
certificate reflects that the immediate cause of death was 
advanced, malignant lymphoma and listed no contributory 
causes.  A subsequently submitted copy stated that a 
significant condition contributing to death was chronic 
osteomyelitis.  

3.  The veteran's fatal malignant lymphoma was not 
demonstrated either during his active military service or for 
many years following his separation from military service.  

4.  The fatal malignant lymphoma was not caused by and was 
not causally related to the veteran's service-connected 
condition, or his osteomyelitis of the right knee.  

5.  The evidence does not establish that the veteran's 
service-connected condition or his osteomyelitis resulted in 
debilitation so as to hasten his death.  

6.  The appeal does not involve an unresolved question of 
medical complexity or controversy.  

CONCLUSIONS OF LAW

1.  A malignant lymphoma was not incurred in or aggravated 
during the veteran's military service; may not be presumed to 
have been incurred in service; and was not proximately due to 
or the result of a disease or disability which was service-
connected or compensated as if service connected.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 1991); 38 
C.F.R. §§ 3.307, 3.309, 3.310 (1998).  

2.  A disease or disability which was service-connected or 
compensated as if service connected did not cause or 
contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 1991); 38 
C.F.R. § 3.312 (1998).  

3.  An independent medical expert's opinion is not warranted.  
38 U.S.C.A. § 7109 (West 1991); 38 C.F.R. § 20.901 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that it has found the appellant's claim to be 
"well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a); effective on and after September 1, 1989.  That 
is, the Board finds that she has presented a claim which is 
plausible.  The Board is also satisfied that all relevant 
facts regarding the claim have been properly developed.  

I.  Background

The veteran's death certificate, signed by John A. Axelson, 
M.D., reflects that he died in November 1995 at age 76.  The 
immediate cause of death was listed as advanced, malignant 
lymphoma.  The certified copy of the original death 
certificate does not list any contributing causes of death.  
An autopsy was not performed.  An uncertified copy of the 
death certificate submitted with the appeal listed chronic 
osteomyelitis as a significant condition contributing to 
death.  

At the time of the veteran's death, service connection was in 
effect for residuals of a ganglion of the left wrist, rated 
10 percent disabling.  A March 1999 rating action implemented 
the Board decision of April 1998 granting VA compensation for 
osteomyelitis of the right knee under 38 U.S.C.A. § 1151.  An 
evaluation of 10 percent was assigned effective from 
September 1989 and the appellant has not questioned that 
rating.  

The veteran's service medical records, including the report 
of his physical examination for separation from service, do 
not reflect the presence of a malignant lymphoma.  He was 
hospitalized and examined by the VA on numerous occasions 
from 1947 to 1995, when that condition was not demonstrated.  
The fatal malignant lymphoma was initially diagnosed only a 
few weeks before the veteran's death.  

The record reflects that the veteran was hospitalized at a VA 
medical center in June 1979 for degenerative arthritis of the 
right knee.  A right total knee arthroplasty was performed.  
He was again hospitalized at a VA medical center during 
December 1980.  Removal of the right total knee arthroplasty 
and a right knee fusion were performed.  He was again 
hospitalized at a VA medical center in January 1981 having 
drainage from all the pin sites, especially those in the 
femur.  He was hospitalized by the VA during August and 
September 1984 for an infection in the right leg.  

When the veteran was examined by the VA in August 1985 an 
X-ray study showed findings consistent with chronic 
osteomyelitis in the right distal femur, and possibly at the 
site of the resection arthroplasty.  Another VA X-ray study 
in April 1989 showed chronic changes of osteomyelitis in the 
right femur.  When the veteran was examined by the VA in July 
1995 the diagnoses included a history of osteomyelitis of the 
right knee.  No evidence of active infection was reported.  
It was noted that he could take only one type of antibiotic.   

Dr. Axelson's discharge summary from Foote Hospital for the 
veteran's terminal hospitalization during October and 
November 1995 shows he was admitted for chest pain and 
shortness of breath.  He was found to be in congestive heart 
failure, and admitted.  A CAT scan was ordered for what was 
thought to be an abdominal mass.  He underwent a splenectomy, 
and had significant postoperative complications.  The 
pathology from the splenectomy showed lymphoma.  He had 
undergone an emergency laparotomy four days prior to his 
death, which found lymphoma involvement in the stomach as 
well.  Medical problems at the time of his death included 
oliguric acute renal failure, progressive leukocytosis, and 
respiratory failure.  The final diagnosis was lymphoma with 
gastrointestinal involvement.  The summary made no note of 
his past history of osteomyelitis.  It was indicated that the 
veteran's case was difficult and complicated, and that review 
of the full chart was necessary to fully appreciate his 
intensive care and treatment.  

A number of consultations were obtained during the veteran's 
terminal hospitalization at Foote Hospital.  One consultation 
of October noted that both the spleen and liver were readily 
palpable below the costal margin.  Examination of the 
extremities showed a lack of motion of the right knee, with 
multiple scars from surgery for osteomyelitis.  The distal 
circulation was good, and that there was no significant 
swelling.  Impressions were made of splenomegaly probably 
secondary to lymphoma, arteriosclerotic heart disease with 
history of angina and congestive heart failure, and chronic 
obstructive pulmonary disease.  Other consultations in 
October 1995 reflected impressions of non oliguric renal 
failure secondary to acute tubular necrosis, most likely from 
hypotension, congestive heart failure, anemia, and borderline 
diabetes.  

On another consultation in October 1995 it was noted that the 
veteran had signs and symptoms of congestive heart failure 
associated with an exacerbation of chronic angina pectoris.  
He dated the onset of his current illness to about two weeks 
previously, when he began having increasing problems with 
upper abdominal pain and fullness, anorexia and constipation.  
The veteran reported being allergic to many antibiotics after 
having been treated for chronic osteomyelitis.  Cipro was one 
of the medications he was aware that he could take safely.  

It was indicated that the veteran had had multiple surgical 
procedures on his right leg because of osteomyelitis.  His 
right knee had been removed, and he had a pin that extended 
from his right hip to the right ankle.  It was reported that 
he still had occasional episodes of draining from his leg, 
which had been treated with a variety of antibiotics in the 
past.  Various findings were recorded on physical 
examination, including findings related to the heart and 
abdomen.  

In June 1998 James B. Chauncey, M.D., a pulmonary consultant, 
submitted a statement in support of the appellant.  He 
indicated that the veteran had died while under his care in 
October (sic) 1995.  He stated that the veteran had been 
plagued by chronic osteomyelitis, and that he had had 
multiple infections and multiple courses of antibiotics 
throughout his life.  It was stated that at the time of his 
hospitalization in October 1995 he had still been plagued by 
chronic complications from the osteomyelitis.  Some of the 
complications included prior reactions to antibiotics.  It 
was stated that the veteran had apparently had some 
difficulty in the past with resistant organisms from multiple 
courses of antibiotics.  That history influenced the choices 
of antibiotics used during his October 1995 hospitalization.  
It was reported that the hospitalization had been 
necessitated due to increasing weight loss, fever, chills, 
sweats and an enlarged spleen.  The veteran had ultimately 
undergone a splenectomy, with the finding of lymphoma.  He 
developed postoperative complications including hypertension, 
sepsis, renal failure, respiratory failure, and ultimately 
death.  Dr. Chauncey stated that, again, the choices of 
antibiotics during the hospital stay were influenced by the 
prior history of treatment of antibiotics for osteomyelitis, 
and the veteran's reactions to the antibiotics.  He stated it 
was therefore believed that the veteran's osteomyelitis had 
influenced his subsequent medical care.  

In a September 1998 statement, a VA physician indicated that 
the veteran's chart had been carefully reviewed.  It was 
noted that the veteran had a total knee replacement in 1979 
that became infected.  That had subsequently been removed in 
1980, and a total fusion was attempted, but that also became 
infected.  He had further surgery in 1988, at which time the 
knee was immobilized with a rod.  He stated it was unclear 
that the veteran had had any evidence of osteomyelitis since 
the last surgical procedure, but it appeared that he had not.  
He stated that, in any event, the osteomyelitis would have 
had no relationship to the lymphoma that caused the veteran's 
death.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  

Where a veteran served 90 days or more during a period of war 
and a malignancy becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather, it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.  

In this case, the record reflects that the veteran's death 
occurred in November 1995.  The certified original death 
certificate reflects that the immediate cause of death was an 
advanced malignant lymphoma.  That condition was not 
demonstrated either during the veteran's period of active 
military service or until near the time of the veteran's 
death.  It has not been argued that the cause of death was 
due to service incurred disability and the evidence clearly 
supports the conclusion that service connection for the fatal 
malignant lymphoma would not be warranted either on the basis 
of direct service incurrence or under the presumptive 
provisions of the law.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

The record also does not establish that there is any 
etiological relationship between the veteran's service-
connected disability, or his osteomyelitis of the right knee, 
and the malignant lymphoma that resulted in his death.  Thus, 
service connection for the cause of the veteran's death would 
not be warranted on a secondary basis.  38 C.F.R. § 3.310.  

The primary contention which has been advanced is that the 
veteran's osteomyelitis disability contributed to the cause 
of his death.  In this regard, the certified original death 
certificate reflects that the immediate cause of death was an 
advanced, malignant lymphoma.  It does not list any 
contributing causes of death.  The appellant has submitted an 
uncertified copy of the death certificate which is identical 
to the original in all respects except for the addition, in a 
different type face, of chronic osteomyelitis as a 
significant condition contributing to death.  This modified 
death certificate was submitted with the appellant's appeal, 
is not certified, and is not documented in any way as an 
officially amended death certificate.  It was obviously 
submitted in an attempt to bolster her claim and is simply 
not a credible document.  The Board does not attach any 
significant evidentiary value to the document.  

The record does contain a June 1998 letter by Dr. Chauncey, a 
pulmonary consultant.  The stated purpose of that letter was 
to support the appellant's claim.  It indicating that the 
choices of antibiotics during the veteran's terminal 
hospitalization were influenced by his prior history of 
treatment of antibiotics for osteomyelitis, and his reactions 
to those antibiotics.  Dr. Chauncey therefore believed that 
his osteomyelitis influenced his subsequent medical care.  
However, Dr. Chauncey did not explain the nature of that 
influence.  In any event, his letter does not state that the 
osteomyelitis, the treatment for that condition or any 
antibiotic allergy had contributed to the veteran's death.  

In September 1998 a VA physician, who reported that he had 
carefully reviewed the veteran's chart, expressed an opinion 
that the veteran's osteomyelitis would not have had any 
relationship to the lymphoma that caused the veteran's death.  
The Board has carefully and fully weighed the medical 
evidence of record.  While the evidence does establish a well 
grounded claim, a standard which essentially requires that 
the truth and veracity of all statements be assumed, when the 
evidence of record is weighed and assessed, it is clear that 
the preponderance of evidence is negative.  The final 
hospital summary and the certified death certificate by the 
same physician, makes no reference to the veteran's past 
history of osteomyelitis.  The extensive consultation reports 
from that hospitalization, submitted by the appellant or her 
representative, mention the past history, but do not indicate 
in any way that it had a significant effect on his treatment 
or the course of his terminal illness.  Furthermore, a 
detailed review of the record by a VA physician for the 
specific purpose of considering the possible relationship was 
clearly negative.  This evidence clearly outweighs the 
modified death certificate and Dr. Chauncey's letter.  In 
summary, the Board does not find the evidence to be so evenly 
balanced that there is doubt as to any material issue.  38 
U.S.C.A. § 5107, Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  
Accordingly, it cannot be concluded that any service-
connected condition or the veteran's osteomyelitis 
contributed in any manner to cause the veteran's death.  

The appellant's representative has argued that since the 
opinions of Dr. Chauncey and the VA physician are 
conflicting, an independent medical expert opinion should be 
obtained regarding whether the osteomyelitis contributed to 
the veteran's death.  However, as discussed previously, the 
opinions of those physicians are not conflicting and are not 
the only evidence of record.  Dr. Chauncey did not state that 
there was any causal or contributory relationship between the 
veteran's osteomyelitis and/or the treatment therefor and the 
cause of the veteran's death.  Accordingly, the Board does 
not believe that an independent medical expert opinion is 
necessary for an equitable disposition of the matter under 
consideration, as an unresolved question involving a matter 
of medical controversy or complexity is not present.  38 
U.S.C.A. § 7109; 38 C.F.R. § 20.901.  

In view of the above discussion, the Board is unable to 
conclude that service connection is warranted for the cause 
of the veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§3.312. 


ORDER

Entitlement to service connection for the cause of the 
veteran's death is not established.  The appeal is denied.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 

